Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 13 September 1816
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw



my Dear Neice
Quincy Sepbr 13th 1816

It is a long time Since I have received a Line from you, or written one to you. yet it does not follow that you have been less the subject of my Thoughts—I have often wished You were near to me, that I might assist at least by my advise in any thing where you might feel, as tho you wanted Age, and experience to aid you—But you have been so habituated to do right; and have indelibly fixed in your mind the counsel, the example, and the rectitude of Maternal excellence, Still guiding and directing your conduct, that you stand less in need of the counsel of others. yet upon so important an event as is now before you, the countanance of a Female Friend and Relative, would be most desirable.—it would have afforded me Sincere pleasure to have given you that, under my own roof. but the circumstances of your Fathers Family, and my own at this Time forbids my making the excursion you wish. the best and kindest wishes of my Heart, will follow you and your partner, for the compleation of your happiness, after years of attachment, and increasing regard, founded upon a Basis not to be shaken by time—I flatter myself with the hope of making you one visit after you get Settled—and of Seeing mr Felt at Quincy with you. tender to him, the united congratulations of our whole Family—and receive for yourself, the Sincere and ardent Love and affection / of your affectionate Aunt 
A Adams
PS present my Love and that of your uncle to mr Peabody—mrs de Wint has a lovely Babe here, She with Louissa & Susan desire to be included in the general Congratulation

